Title: To Benjamin Franklin from William Henly, [June?] 17, [1772?]
From: Henly, William
To: Franklin, Benjamin


Worthy Sir
Wednesday [June?] 17th. [1772?]
Having Received an Account from Dr. Priestley that he could not verify my Experiment of ascertaining the direction of the Electric Matter in its passage through flame, I took the Liberty to call at your House with my Apparatus, in order to shew it you both positively and negatively, but I found you was gone into the Country. I then call’d and shew’d it to Mr. Nairne who signed a short Account which I drew up before him, that he was perfectly well satisfied with the Experiment both negatively and positively, and that it was a full and Convincing demonstration of the truth of your Hypothesis, this attested Account I transmitted to Dr. P. I shall be glad of an Opportunity to shew it you at your own House, as I have no Machine. I will not take up more then 10 Minutes of your time—only do me the favour to tell me what day and Hour I shall wait on you, and I will certainly be with you at your Appointment. I hope to get my Cyllender replaced soon, when the Honour of your Company will greatly oblige Sir your most Obedient and Humble Servant
W Henly

P.S. I was not aware of your going into the Country so soon.

 
Addressed: To / Dr: Franklin / Craven Street / Strand
